—Judgment unanimously affirmed without costs. Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 78 after his request to expunge certain allegedly false or misleading information from his institutional records was denied. Supreme Court dismissed the petition on the grounds that the proceeding is moot insofar as it sought judgment directing that all references to petitioner’s Tier II disciplinary proceeding be expunged (see, Matter of Free v Coombe, 234 AD2d 996) and that petitioner failed to exhaust his administrative remedies with respect to the other allegedly false or misleading information (see, Matter of Patterson v Smith, 53 NY2d 98, 100). Because all references to the Tier II disciplinary proceeding have been expunged from petitioner’s institutional records, that part of the proceeding seeking expungement of those references is moot (see, Matter of Free v Coombe, supra). As respondents concede, however, petitioner exhausted the administrative remedies available to him to dispute the accuracy of the other allegedly false or misleading information (see, 7 NYCRR 5.50 — 5.52). Nevertheless, the determination finding that the challenged information is neither false nor misleading and denying petitioner’s request to expunge it has a rational basis (see, Matter of Scarola v Malone, 226 AD2d 844, 845). Thus, the petition was properly dismissed. (Appeal from Judgment of Supreme Court, Oneida County, Shaheen, J. — CPLR art 78.) Present — Green, J. P., Lawton, Pigott, Jr., Callahan and Balio, JJ.